DISMISS; and Opinion Filed August 12, 2019.




                                              In The
                                Court of Appeals
                         Fifth District of Texas at Dallas
                                       No. 05-19-00484-CV

                            IN THE INTEREST OF D.S., A CHILD

                       On Appeal from the 301st Judicial District Court
                                    Dallas County, Texas
                            Trial Court Cause No. DF-16-14244

                              MEMORANDUM OPINION
                         Before Justices Schenck, Osborne, and Reichek
                                  Opinion by Justice Schenck
       By letter dated June 4, 2019, the Court questioned its jurisdiction over this appeal as there

does not appear to be a final judgment. We instructed the parties to file letter briefs addressing

our concern. The parties complied.

       Generally, appellate courts have jurisdiction only over appeals from final judgments. See

Lehmann v. Har-Con Corp., 39 S.W.3d 191, 195 (Tex. 2001). A final judgment is one that

disposes of all parties and claims. See id.

       On January 29, 2019, the trial court signed two orders. In the first order, the trial court

ordered a bifurcated trial on the issue on the validity and enforceability of the alleged partition

and exchange agreement between the parties. In that order, the trial court stated that “all issues

of or relating to a just and right division of the estate, and enforcement of the premarital

agreement, are expressly reserved.”     In the second order that is the subject of this appeal, the

trial court disposed of the issue relating to the alleged partition and exchange agreement and
determined that it was not valid. In this order, the trial court states: “IT IS ORDERED that this

is a final Order that disposes of the sole issue of whether the Partition and Exchange agreement

relied upon by Respondent is not valid or enforceable, is a final Order is all respects, and is

appealable.”

       In their respective letter briefs, the parties agree the judgment is not final. Appellant

explains that he appealed out of an “abundance of caution.” Appellant was concerned that

because of the finality language in the appealed order, the order for a bifurcated trial could be

construed as a severance order. A separate trial and a severance are two different procedures.

See In re Ben E. Keith Co., 198 S.W.3d 844, 850 (Tex. App.—Fort Worth 2006, orig.

proceeding). A severance order divides a lawsuit into two or more separate and independent

causes, and a judgment that disposes of all parties and issues in one of the severed causes is a

final and appealable order. See Hall v. City of Austin, 450 S.W.2d 836, 837–38 (Tex. 1970). An

order for a separate trial, however, leaves the lawsuit intact but results in one trial with separate

parts. See id. at 838.

       The appealed order is not a final judgment as issues relating to a just and right division of

the estate and enforcement of the premarital agreement remain to be resolved. Accordingly, we

dismiss the appeal for want of jurisdiction. See TEX. R. APP. P. 42.3(a).




                                                      /David J. Schenck/
                                                      DAVID J. SCHENCK
                                                      JUSTICE

190484F.P05




                                                –2–
                              Court of Appeals
                       Fifth District of Texas at Dallas
                                      JUDGMENT

IN THE INTEREST OF D.S., A CHILD                   On Appeal from the 301st Judicial District
                                                   Court, Dallas County, Texas
No. 05-19-00484-CV                                 Trial Court Cause No. DF-16-14244.
                                                   Opinion delivered by Justice Schenck.
                                                   Justices Osborne and Reichek participating.

       In accordance with this Court’s opinion of this date, the appeal is DISMISSED.

       It is ORDERED that appellee DAWN WEEKS SPALDING recover her costs of this
appeal from appellant STEPHEN SPALDING.


Judgment entered this 12th day of August, 2019.




                                             –3–